DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 02/23/2022 has been entered. Claims 1 and 3-15 remain pending in the application and claim 2 has been cancelled. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 10/29/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 02/23/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Porat and Porat/Smith (see rejection below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porat et al. (US PGPub 2007/0265546), hereinafter known as “Porat.”
With regards to claim 12, Porat discloses (Figures 1-8) a medical instrument comprising:
a first arm 18 extending in a longitudinal direction and having a grip area between a rear end and a front working end,
a second arm 20 extending in a longitudinal direction and having a grip area between a rear end and a front working end,
wherein the first and second arms are connected to each other at their front working ends, 
wherein a plurality of elongated holes is formed in the grip areas, which are arranged offset to each other in the respective longitudinal direction, and offset to each other transversely to the respective longitudinal direction (see annotated figure 1 below); and 
wherein the plurality of elongated holes have a length extending in the longitudinal direction and a width extending in a transverse direction, the length being longer than the width (see annotated figure 1 below).

    PNG
    media_image1.png
    530
    832
    media_image1.png
    Greyscale

With regards to claim 13, Porat discloses wherein at least two groups of at least two elongated holes are formed in at least one of the grip areas,
wherein the elongated holes of each group are arranged offset to each other in the longitudinal direction (see annotated figure 1 below), 
wherein the groups are spaced apart transversely to the longitudinal direction (see annotated figure 1 below), and 
wherein the at least two elongated holes of each group are on a straight line (see annotated figure 1 below).

    PNG
    media_image2.png
    442
    775
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Porat in view of Smith (US PGPub 2017/0360465).
With regards to claim 1, Porat discloses (Figures 1-8) a medical instrument comprising:
a first arm 18 extending in a longitudinal direction and having a grip area between a rear end and a front working end (see annotated figure 1 below),
 wherein at least two elongated holes are formed in the grip area and are arranged offset to each other in the longitudinal direction (see annotated figure 1 below), 
wherein the at least two elongated holes are arranged offset to each other transversely to the longitudinal direction (see annotated figure 1 below); and 
wherein the at least two elongated holes have a length extending in the longitudinal direction and a width extending in a transverse direction, the length being longer than the width (see annotated figure 1 below).

    PNG
    media_image3.png
    530
    831
    media_image3.png
    Greyscale

Porat is silent wherein at least one of the elongated holes is designed as a through hole.
However, Smith, in the same field of endeavor, teaches (Figures 34-39) wherein the holes 900 are designed as through holes (paragraph 221 – apertures).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated holes of Porat to be through holes as taught by Smith for the purpose of improving grip on the handle (paragraph 221 of Smith – combination of one or more apertures 900 can be for grip or for any other purpose).
With regards to claim 2, Porat further discloses wherein the at least two elongated holes extend in the longitudinal direction (see annotated figure 1 below).

    PNG
    media_image4.png
    493
    801
    media_image4.png
    Greyscale

With regards to claim 3, Porat further discloses wherein the at least two elongated holes are spaced from each other in the longitudinal direction (see annotated figure 1 above).
With regards to claim 4, Porat further discloses wherein at least one of the elongated holes comprises two ends of the elongated hole that are rounded (see opposing rounded edges of hole in annotated figure 1 above).
With regards to claim 5, Porat further discloses wherein two of the elongated holes differ in their extension in the longitudinal direction (see different lengths of the holes in figure 1).
With regards to claim 6, Porat further discloses wherein at least two groups of at least two elongated holes are formed in the grip area,
wherein the elongated holes of each group are arranged offset to each other in the longitudinal direction (see annotated figure 1 below), 
wherein the groups are spaced apart transversely to the longitudinal direction (see annotated figure 1 below), and
wherein the at least two elongated holes of each group are on a straight line (see annotated figure 1 below).

    PNG
    media_image2.png
    442
    775
    media_image2.png
    Greyscale

With regards to claim 7, Porat/Smith disclose wherein there is an angle between the groups of at least two elongated holes (see annotated figure 1 below of Porat). Porat/Smith are silent wherein the groups of at least two elongated holes enclose at an angle with each other which is in the range of greater than 0 degrees and less than or equal to 20 degrees. 

    PNG
    media_image5.png
    426
    800
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the medical instrument of Porat/Smith to have the groups of at least two elongated holes enclose at an angle between 0 and 20 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the medical instrument of Porat/Smith would not operate differently with the claimed angle and since the proximal end of the medical instrument is intended for gripping purposes, the device (distal end) would function appropriately having the claimed angle. Further, applicant places no criticality on the range claimed, indicating simply that the angle “can preferably” be within the claimed ranges (specification pp. [0017]).
With regards to claim 9, Porat further discloses wherein the grip area is curved in an area of the elongated holes (figure 1, handle area is curved).
With regards to claim 10, Porat further discloses wherein at least one of the elongated holes has two sides running parallel to each other (each hole in figure 1 is shown ovular, therefore the two long sides of the oval shape run parallel to each other).
With regards to claim 11, Porat further discloses further comprising a second arm 20 extending in a longitudinal direction and having a grip area between a rear end and a front working end (similar to first annotated figure 1 above),
wherein the first 18 and second arms 20 are connected to each other at their front working ends, and
wherein at least two elongated holes extending in the longitudinal direction are formed in the grip area of the second arm 20, and are arranged offset to one another in the longitudinal direction of the second arm 20 (see annotated figure 1 below, holes of second arm 20 are similar to the holes of first arm 18).

    PNG
    media_image1.png
    530
    832
    media_image1.png
    Greyscale

With regards to claim 15, Porat further discloses wherein a first locking element 26 is attached to an inner side of the first arm 18 and a corresponding second locking element 48 is attached to an inner side of the second arm 20, and
wherein the first locking element 26 and the second locking element 48 are engageable with each other so that the medical instrument is held in a holding position (figures 1-2; paragraph 25).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Porat/Smith in view of Bender et al. (US PGPub 2013/0247333), hereinafter known as “Bender.”
With regards to claim 8, Porat/Smith disclose the medical instrument as claimed in claim 1. Porat/Smith are silent wherein several grooves are formed in the grip area spaced apart from one another in the longitudinal direction, and wherein the grooves run transversely to the longitudinal direction, so that a raised area is present between two adjacent grooves.
However, in the same field of endeavor, Bender teaches (Figures 1-2) several grooves (spaces between apertures 20) are formed in the grip area 17 spaced apart from one another in the longitudinal direction, and wherein the grooves run transversely to the longitudinal direction, so that a raised area (protrusion 15) is present between two adjacent grooves (see annotated figure 1 below).

    PNG
    media_image6.png
    521
    750
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical instrument of Porat/Smith to include the grooves/raised area taught by Bender for the purpose of facilitating a more secure grip and tactile feedback for the user (paragraph 34 of Bender).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Porat.
With regards to claim 14, Porat discloses the medical instrument as claimed in claim 13. Porat discloses wherein there is an angle between the groups of at least two elongated holes (see annotated figure 1 below). Porat is silent wherein the groups of at least two elongated holes enclose at an angle with each other which is in the range of greater than 0 degrees and less than or equal to 20 degrees. 

    PNG
    media_image5.png
    426
    800
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the medical instrument of Porat to have the groups of at least two elongated holes enclose at an angle between 0 and 20 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the medical instrument of Porat would not operate differently with the claimed angle and since the proximal end of the medical instrument is intended for gripping purposes, the device (distal end) would function appropriately having the claimed angle. Further, applicant places no criticality on the range claimed, indicating simply that the angle “can preferably” be within the claimed ranges (specification pp. [0017]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        05/27/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771